Exhibit 10.6
PENN MILLERS STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT FOR
NONQUALIFIED STOCK OPTION
FOR NON-MANAGEMENT DIRECTORS
 
BETWEEN
PENN MILLERS HOLDING CORPORATION
AND
 
(the Optionholder)
Date of Award:
Number of Shares:
Exercise Price:
Option Expiration Date:

 

 



--------------------------------------------------------------------------------



 



NONQUALIFIED STOCK OPTION AGREEMENT
Number of shares subject to option:                      shares (the “Option”).
This Agreement dated                     , 2010, between Penn Millers Holding
Corporation (the “Corporation”) and                                         
(the “Optionholder”).
WITNESSETH:
1. Award of Option
Pursuant to the provisions of the Penn Millers Stock Incentive Plan (the “Plan”)
the Corporation hereby awards to the Optionholder, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, the right and option to purchase from the Corporation, all or any
part of an aggregate of  _____  shares of common stock (par value $0.01 per
share) of the Corporation (the “Common Stock”) at the exercise price of
$_____ per share; such option to be exercised as hereinafter provided.
2. Terms and Conditions
It is understood and agreed that the Option evidenced hereby is subject to the
following terms and conditions:

  (a)   Expiration Date. Subject to the provisions of Paragraph 2(d), the Option
awarded hereby shall expire on                     .     (b)   Exercise of
Option. Except as may be provided below, no part of this Option may be exercised
until the Optionholder has remained in the continuous service as a non-employee
director of the Corporation or of a Subsidiary for the following periods after
date hereof:

                  Vesting Date   % of Shares
Vesting     Number of
Shares Vesting  
 
    20 %        
 
    20 %        
 
    20 %        
 
    20 %        
 
    20 %        

      This Option may be exercised in whole at any time, or from time to time in
part, to the extent vested, prior to the expiration date specified in Paragraph
2(a) hereof. Any exercise shall be accompanied by a written notice to the
Corporation specifying the number of shares as to which the Option is being
exercised. Notwithstanding the foregoing:

    (1) upon the occurrence of a Change in Control, all unvested Options then
held by the Optionholder shall vest and become immediately exercisable;

 

2



--------------------------------------------------------------------------------



 



    (2) if the Optionholder’s service with the Corporation or a Subsidiary
terminates due to death or Disability on or after the date in which the
Optionholder (A) reaches age 55 or (B) has completed 10 years of service with
the Corporation or a Subsidiary (including a predecessor of the Corporation or a
Subsidiary), unvested Options then held by the Optionholder shall vest and
become immediately exercisable on a pro-rata basis based on the number of full
months that the Optionholder provided services to the Corporation or a
Subsidiary during the period beginning on the day after the most recent vesting
date set forth in Section 2(b) and ending on the next scheduled vesting date set
forth in Section 2(b); and       (3) if the Optionholder’s service with the
Corporation or a Subsidiary terminates (other than for death, Disability, or by
reason of a Termination or Dismissal for Cause) on or after the Optionholder
reaches age 65, unvested Options then held by the Optionholder shall vest and
become immediately exercisable on a pro-rata basis based on the number of full
months that the Optionholder provided services to the Corporation or a
Subsidiary during the period beginning on the day after the most recent vesting
date set forth in Section 2(b) and ending on the next scheduled vesting date set
forth in Section 2(b).

  (c)   Payment of Exercise Price upon Exercise. At the time of any exercise,
the exercise price of the shares as to which this Option may be exercised shall
be paid in cash or, subject to the conditions and limitations described in the
Plan, by one of the methods of payment set forth in the Plan for the exercise of
a Nonqualified Stock Option.     (d)   Exercise upon Death, Being Disabled or
other Termination of Service.

    (1) In the event of the termination of the Optionholder’s service by reason
of death or Disability, this Option may be exercised, to the extent that the
Optionholder was entitled to do so at the date of termination of service due to
such cause, in whole at any time, or from time to time in part, within 12 months
after the Optionholder’s death or Disability, but in no event later than the
expiration date specified in Paragraph 2(a) hereof.       (2) In the event the
Corporation or a Subsidiary terminates the service of the Optionholder (other
than if the termination is a Termination or Dismissal for Cause), this Option
may be exercised, to the extent that the Optionholder was entitled to do so at
the date of termination of service due to such cause, in whole at any time, or
from time to time in part, within 12 months after the date of such termination,
but in no event later than the expiration date specified in Paragraph 2(a)
hereof.       (3) In the event the Optionholder’s service is voluntarily
terminated by the Optionholder, this Option will expire upon such termination of
service; provided, however, that if the Optionholder terminates on or after
reaching age 65, this Option may be exercised, to the extent that the
Optionholder was

 

3



--------------------------------------------------------------------------------



 



      entitled to do so at the date of termination of service, in whole at any
time, or from time to time in part, within 12 months after the date of such
termination, but in no event later than the expiration date specified in
Paragraph 2(a) hereof.       (4) Notwithstanding anything herein to the
contrary, in the event the Optionholder’s termination of service is a
Termination or Dismissal for Cause, all rights to exercise this Option shall
lapse upon the date of such termination of service.

  (e)   Nontransferability. This Option shall not be transferable other than by
will or by the laws of descent and distribution. During the lifetime of the
Optionholder, this Option shall be exercisable only by the Optionholder.     (f)
  Adjustments. In the event that the shares of Common Stock, as presently
constituted, shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Corporation, or if the number of
such shares of Common Stock shall be changed through the payment of a stock
dividend, stock split, or reverse stock split, then the shares of Common Stock
then subject to this Option and the exercise price thereof shall be increased,
decreased, or otherwise changed to such extent and in such manner as may be
necessary or appropriate to reflect any of the foregoing events. If there shall
be any other change in the number or kind of the outstanding shares of the
Common Stock, or of any stock or other securities into which such Common Stock
shall have been changed, or for which it shall have been exchanged, and if a
majority of the disinterested members of the Board shall, in its sole
discretion, determine that such change equitably requires an adjustment to the
terms of this Option, then such adjustment shall be made in accordance with such
determination. Any adjustment so made shall be final and binding upon the
Optionholder.     (g)   No Rights as Shareholder. The Optionholder shall have no
rights as a shareholder with respect to any shares of Common Stock subject to
this Option prior to the date of issuance of a certificate or certificates for
such shares.     (h)   No Right to Continued Service. This Option shall not
confer upon the Optionholder any right to continue in the service, nor shall it
interfere in any way with the right of the Corporation or any Subsidiary to
terminate the Optionholder’s service at any time and for any reason.     (i)  
Compliance with Law and Regulations. This Option and the obligation of the
Corporation to sell and deliver shares hereunder shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any government or regulatory agency as may be required. The Corporation shall
not be required to issue or deliver any certificates for shares of Common Stock
prior to (1) the listing of such shares on any stock exchange on which the
Common Stock may then be listed and (2) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.

 

4



--------------------------------------------------------------------------------



 



3. Investment Representation
The Corporation may require the Optionholder to furnish to the Corporation,
prior to the issuance of any shares upon the exercise of all or any part of this
Option, an agreement (in such form as the Corporation may specify) in which the
Optionholder represents that the shares acquired upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.
4. Optionholder Bound by Plan
The Optionholder acknowledges receipt of a copy of the Plan and agrees that this
award shall be subject to all of the terms and conditions set forth in the Plan,
including future amendments thereto, if any, pursuant to the terms thereof,
which Plan is incorporated herein by reference as a part of this Agreement.
Capitalized terms used in this Agreement without definition shall have the
meanings assigned to them in the Plan.
5. Notices
Any notice hereunder to the Corporation shall be addressed to it at its office,
72 North Franklin Street, P.O. Box P, Wilkes Barre, PA 18773 0016; Attention:
Chief Financial Officer, (or to such different address as the Corporation may
designate in writing) and any notice hereunder to Optionholder shall be
addressed to him or her at the most recent address as shown in the stock records
of the Corporation.
IN WITNESS WHEREOF, Penn Millers Holding Corporation has caused this Agreement
to be executed by a duly authorized officer and the Optionholder has executed
this Agreement, both as of the day and year first above written.

              PENN MILLERS         HOLDING CORPORATION   OPTIONHOLDER    
 
           
By
           
 
           
 
  Douglas A. Gaudet   (Signature)    
 
  President and Chief Executive Officer        
 
           
 
           
 
      (Print Address)    

 

5